Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Tom Watson on 03/17/2021.
	The application has been amended as follows:
	14.	 A system, comprising:
	a chamber configured to hold an object therein comprising a surface layer and a substrate layer; 
	a set of balls provided within the chamber; 
	an ultrasonic vibration generator connected to the chamber and comprising:
		a converter component configured to receive an electrical signal and convert the electrical signal into an oscillating wave; and
		a horn component configured to emit the oscillating wave toward the set of balls at a vibrational frequency, defined by a controller, that causes the set of balls to collide with the surface layer of the object at a target impact level that results in a rearrangement of atoms of the surface layer into a lattice structure, wherein the target impact level is less than an impact level that results in more than the rearrangement of the atoms of the surface layer into the lattice structure; and
an anodization component configured to pass a current through the surface layer to anodize the surface layer.



16.	 The system of claim 14, wherein the target impact level does not result in structural changes to one or more layers of the object other than then surface layer, and wherein the one or more layers include the substrate layer.

17.	 The system of claim 14, wherein the target impact level does not result in indentations in the surface layer.

18.	 The system of claim 14, wherein the rearrangement of the atoms of the surface layer into the lattice structure increases a charge trapping property.
19.	 A system, comprising:
	a chamber configured to contain an object comprising a surface layer and a substrate layer; 
	a set of balls provided within the chamber; and
	an ultrasonic vibration generator connected to the chamber and comprising:
		a converter component configured to receive an electrical signal and convert the electrical signal into an oscillating wave; 
		a horn component configured to emit the oscillating wave toward the set of balls at a defined ultrasonic vibrational force, specified by an output of a controller, that causes the set of balls to collide with the surface layer of the object at a target speed that results in a rearrangement of atoms of the surface layer into a lattice structure, wherein the target speed level is less than a speed that results in structural changes to one or more layers of the object other than then surface layer, and wherein the one or more layers comprise the substrate layer; and
an anodization component configured to pass a current through the surface layer to anodize the surface layer.

20.	 The system of claim 19, wherein the target speed does not result in more than the rearrangement of the atoms of the surface layer into the lattice structure.

Cancel claim 21.

22.	 The system of claim 19, wherein the target speed does not result in indentations in the surface layer.

23.	 The system of claim 19, wherein the rearrangement of the atoms of the surface layer into the lattice structure increases a charge trapping property of the surface layer.

24.	 The system of claim 19, wherein the object comprises a thin film.

25.	 The system of claim 24, wherein the surface layer comprises nanostructures.

Cancel claims 26-35.

36.	 A system, comprising:
	a chamber that holds an object comprising a surface layer and a substrate layer; 
	balls provided within the chamber; and
	an ultrasonic vibration generator connected to the chamber and comprising:
		a power generator that converts a power stream to an electrical signal;
		a converter component that converts the electrical signal to an oscillating wave; and
	a horn component that emits the oscillating wave toward the balls at a target vibrational frequency, specified by a controller, that induces collision of the balls with the surface layer of the object at a target speed that results in a rearrangement of atoms of the surface layer into a lattice structure, wherein the target speed level is less than a speed that results in structural changes to one or more layers of the object other than then surface layer, and wherein the one or more layers comprise the substrate layer,
an anodization component that passes a current via the surface layer to anodize the surface layer; and
	a heating component that applies heat according to a defined temperature to the surface layer.


	a material housing portion connected to a ceiling of the chamber that holds the object; and 
	a receptacle portion connected to a floor of the chamber opposite the ceiling that contains the balls, and wherein the horn component is connected to the receptacle portion.

Cancel claim 38.	
	
39.	 The system of claim 36, wherein the chamber has a geometrical shape selected from the group consisting of: a cylinder, a cube, a cone, a sphere, a pyramid, a cuboid, a triangular prism, a hexagonal prism, a hemisphere, a dodecahedron, an irregular three-dimensional shape, and a flat-topped three-dimensional shape.

40.	 The system of claim 36, further comprising: 
	a modification component that adjusts a dimension of the chamber to achieve the target speed. 

41.	 The system of claim 36, further comprising: 
	a controller component that controls a power supply level of the power stream to control emission of the oscillating wave at the target vibrational frequency.

42.	 The system of claim 36, wherein the balls are formed with a material selected from a group consisting of: a metal material, a ceramic material, a semiconductor material, and a plastic material.  

43.	 The system of claim 36, further comprising: 
	an atmospheric component that adjusts an atmospheric condition within the chamber, wherein the atmospheric condition comprises at least one of a temperature, a pressure, a climate, or an atmospheric chemical composition.

44. 	 The system of claim 36, wherein the rearrangement of the atoms of the surface layer into 

45. 	 The system of claim 36, wherein the object comprises a thin film and wherein the surface layer comprises nanostructures. 

46.      The system of claim 1, further comprising:
        a heating component that applies heat according to a defined temperature to the surface layer.

Allowable Subject Matter
Claims 14, 16-20, 22-25, 36-46 are allowed.
The following is an examiner’s statement of reasons for allowance:
the prior art does not disclose or render obvious a system comprising "... an anodization component that passes a current via the surface layer to anodize the surface layer…" in combination with the other limitations of claims 14, 19, 36. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 14, 16-20, 22-25, 36-46 are deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20080282756 teaches a shot peening system with a converter that transforms an electrical current delivered by a generator into a mechanical wave. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is 272-1866. The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on  270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                    
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725